            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 1 of 13




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
     Attorneys for Plaintiff
 8
 9                     UNITED STATES DISTRICT COURT
                   DISTRICT OF ARIZONA, PHOENIX DIVISION
10
11   Richard Winters, Jr., individually and ) Case No. 2:20-cv-00112-MTL
     on behalf of all others similarly      )
12   situated,                              ) CLASS ACTION
13                                          )
     Plaintiff,                             ) SECOND AMENDED COMPLAINT
14
                                            ) FOR VIOLATIONS OF:
15          vs.                             )
                                            )    1.    NEGLIGENT VIOLATIONS
16                                                     OF THE TELEPHONE
     Quicken Loans Inc.,                    )          CONSUMER PROTECTION
17                                          )          ACT [47 U.S.C. §227(b)]
18   Defendant.                             )    2.    WILLFUL VIOLATIONS
                                                       OF THE TELEPHONE
                                            )          CONSUMER PROTECTION
19
                                            )          ACT [47 U.S.C. §227(b)]
20                                          )
21                                          ) DEMAND FOR JURY TRIAL

22
           Plaintiff RICHARD WINTERS, JR. (“Plaintiff”), individually and on

23
     behalf of all others similarly situated, alleges the following upon information and

24
     belief based upon personal knowledge:

25
                                NATURE OF THE CASE

26
           1.    Plaintiff brings this action individually and on behalf of all others

27
     similarly situated seeking damages and any other available legal or equitable

28
     remedies resulting from the illegal actions of QUICKEN LOANS INC



                     SECOND AMENDED CLASS ACTION COMPLAINT
                                              1
             Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 2 of 13




 1   (“Defendant or QL”), in negligently, knowingly, and/or willfully contacting
 2   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 3   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) thereby invading Plaintiff’s
 4   privacy.
 5                              JURISDICTION & VENUE
 6         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   business incorporated in the State of Michigan. Plaintiff also seeks up to
10   $1,500.00 in damages for each call in violation of the TCPA, which, when
11   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
12   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
13   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
14   present, and this Court has jurisdiction.
15         3.     Jurisdiction is also proper because there exists a federal question
16   based on the fact Plaintiff’s claims arise from the Telephone Consumer Protection
17   Act, 47. U.S.C. § 227 et seq. (“TCPA”), a federal statute.
18         4.     Venue is proper in the United States District Court for the District of
19   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does business
20   within the State of Arizona and Plaintiff resides within the County of Maricopa.
21                                        PARTIES
22         5.     Plaintiff is a natural person residing in Mesa, Arizona and is a
23   “person” as defined by 47 U.S.C. § 153 (39).
24         6.     Defendant is a mortgage lending company, and is a “person” as
25   defined by 47 U.S.C. § 153 (39).
26         7.     The above named Defendant, and its subsidiaries and agents, are
27   collectively referred to as “Defendant.”
28         8.     Plaintiff is informed and believes that at all relevant times, each and


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                                 2
             Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 3 of 13




 1   every Defendant was acting as an agent and/or employee of each of the other
 2   Defendant and was acting within the course and scope of said agency and/or
 3   employment with the full knowledge and consent of each of the other Defendant.
 4   Plaintiff is informed and believes that each of the acts and/or omissions
 5   complained of herein was made known to, and ratified by, each of the other
 6   Defendant.
 7                                FACTUAL ALLEGATIONS
 8          9.     Beginning in or around October of 2018, Defendant contacted
 9   Plaintiff, via calls and text messages, on his cellular telephone ending in -6678, in
10   an effort to sell or solicit its services.
11          10.    On or about October 4, 2018, Plaintiff received a telephone call from
12   Defendant on his cellular telephone number ending in -6678.           Concurrently,
13   Plaintiff received text messages from Defendant on his cellular telephone number
14   ending in -6678.
15          11.    On this initial call to Plaintiff on October 4, 2018, there was a pre-
16   recorded voice on the line when Plaintiff answered the call. Plaintiff pressed a
17   number to be transferred to a live representative and Plaintiff was transferred to a
18   live person. The live representative identified themselves as “Quicken Loans”.
19   Defendant’s representative then attempted to solicit Plaintiff for a home loan.
20   Plaintiff told Defendant to stop calling Plaintiff on this first October 4, 2018
21   phone call.
22          12.    In subsequent calls made to Plaintiff, there was either a pre-recorded
23   voice on the line when Plaintiff answered or there was a click and/or beep before
24   a live person came onto the phone.
25          13.    Based on its use of pre-recorded voice messages and Plaintiff
26   hearing clicks and beeps before a live representative came on the phone, and
27   Plaintiff having to press a button to speak with a live representative, Plaintiff is
28   informed and believes Defendant used an “automatic telephone dialing system”


                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                  3
             Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 4 of 13




 1   as defined by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit
 2   its services.
 3          14.      Plaintiff has been informed and believes Defendant used an
 4   automatic telephone dialing system with predictive capabilities.
 5          15.      Plaintiff has been informed and believes Defendant’s agents make
 6   calls from computers that have the ability to autodial without human intervention.
 7          16.      Plaintiff has been informed and believes Defendant’s agents sent text
 8   messages to Plaintiff through the computer system used to call Plaintiff.
 9          17.      Defendant contacted or attempted to contact Plaintiff from telephone
10   number (480) 337-7104, and (480) 305-9634, confirmed to be Defendant’s
11   telephone numbers.
12          18.      Defendant called Plaintiff at the following non-exhaustive list of times
13   and dates: October 4, 2018; October 5, 2018 at 2:37pm; October 8, 2018 at 2:11pm;
14   October 9, 2018 at 1:16pm; October 10, 2018 at 11:20am; October 12, 2018 at 9:29am;
15   October 15, 2018 at 10:01am; October 16, 2018 at 2:09pm (Plaintiff told Defendant to
16   stop calling on this phone call again); October 18, 2018 at 10:38am; October 18, 2018 at
17   12:47pm.
18          19.      Defendant’s calls constituted calls that were not for emergency
19   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
20          20.      Defendant’s calls were placed to telephone number assigned to a
21   cellular telephone service for which Plaintiff incurs a charge for incoming calls
22   pursuant to 47 U.S.C. § 227(b)(1).
23          21.      Plaintiff was never a customer of Defendant and never provided his
24   cellular telephone number to Defendant for any reason whatsoever.
25          22.      In addition, on at least one occasion, Plaintiff answered the telephone
26   and told Defendant to stop calling him. Accordingly, Defendant never received
27   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
28   dialing system or an artificial or prerecorded voice on his cellular telephone


                         SECOND AMENDED CLASS ACTION COMPLAINT
                                                 4
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 5 of 13




 1   pursuant to 47 U.S.C. § 227(b)(1)(A).
 2         23.   Defendant placed multiple calls soliciting its business to Plaintiff on
 3   his cellular telephone ending in -6678 between on or around October of 2018.
 4         24.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 5   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 6         25.   Plaintiff alleges upon information and belief, including without
 7   limitation his experiences as recounted herein, especially his experience of being
 8   called after expressly requesting that Defendant cease all calls to him, that
 9   Defendant lacks reasonable policies and procedures to avoid the violations of the
10   Telephone Consumer Protection act herein described.
11         26.   Concurrent with the telephone calls, Defendant began to use
12   Plaintiff’s cellular telephone for the purpose of sending Plaintiff spam
13   advertisements and/or promotional offers, via text messages, including a text
14   message sent to and received by Plaintiff on or about October 4, 2018.
15         27.   On or before October 5, 2018, Plaintiff started receiving text
16   messages from Defendant. The first text read:
17
18               Jeremy Streicher-Martinez Mortgage Banker Call or Text
19               (480) 305-9634 Email: JeremyStreicher-
20               Martinez@quickenloans.com Fax: (844) 429-7701
21               NMLS: 1052442
22
23         28.   These text messages placed to Plaintiff’s cellular telephone were
24   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
25   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
26         29.   The telephone number that Defendant, or their agent texted was
27   assigned to a cellular telephone service for which Plaintiff incurs a charge for
28   incoming texts pursuant to 47 U.S.C. § 227 (b)(1).


                     SECOND AMENDED CLASS ACTION COMPLAINT
                                             5
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 6 of 13




 1         30.      These text messages constituted texts that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 3         31.      Plaintiff was never a customer of Defendant and never provided his
 4   cellular telephone number Defendant for any reason whatsoever. Accordingly,
 5   Defendant and their agents never received Plaintiffs prior express consent to
 6   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
 7         32.      These text messages by Defendant, or its agents, violated 47 U.S.C.
 8   § 227(b)(1).
 9         33.      Plaintiff received multiple solicitation calls and solicitation texts
10   from Defendant within a 12-month period.
11                                CLASS ALLEGATIONS
12         34.      Plaintiff brings this action individually and on behalf of all others
13   similarly situated, as a member the three proposed classes (hereafter, jointly, “The
14   Classes”).
15         35.      The class concerning the ATDS Call claim for no prior express
16   telephone call consent (hereafter “The ATDS Call Class”) is defined as follows:
17
                    All persons within the United States who received any
18                  solicitation/telemarketing   telephone   calls    from
19                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
20
                    system or an artificial or prerecorded voice and such
21                  person had not previously consented to receiving such
22
                    calls within the four years prior to the filing of this
                    Complaint
23
24         36.      The class concerning the ATDS Call claim for revocation of
25   telephone call consent, to the extent prior consent existed (hereafter “The ATDS
26   Call Revocation Class”) is defined as follows:
27
28                  All persons within the United States who received any


                       SECOND AMENDED CLASS ACTION COMPLAINT
                                               6
             Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 7 of 13




 1                solicitation/telemarketing     telephone      calls    from
                  Defendant to said person’s cellular telephone made
 2                through the use of any automatic telephone dialing
 3                system or an artificial or prerecorded voice and such
                  person had revoked any prior express consent to receive
 4
                  such calls prior to the calls within the four years prior to
 5                the filing of this Complaint.
 6
 7         37.    Plaintiff represents, and is a member of, The ATDS Call Class,
 8   consisting of all persons within the United States who received any solicitation
 9   telephone calls from Defendant to said person’s cellular telephone made through
10   the use of any automatic telephone dialing system or an artificial or prerecorded
11   voice and such person had not previously not provided their cellular telephone
12   number to Defendant within the four years prior to the filing of this Complaint.
13         38.    Plaintiff represents, and is a member of, The ATDS Call Revocation
14   Class, consisting of all persons within the United States who received any
15   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
16   telephone made through the use of any automatic telephone dialing system or an
17   artificial or prerecorded voice and such person had revoked any prior express
18   consent to receive such calls prior to the calls within the four years prior to the
19   filing of this Complaint.
20         39.    Defendant, its employees and agents are excluded from The Classes.
21   Plaintiff does not know the number of members in The Classes, but believes the
22   Classes members number in the thousands, if not more. Thus, this matter should
23   be certified as a Class Action to assist in the expeditious litigation of the matter.
24         40.    The Classes are so numerous that the individual joinder of all of its
25   members is impractical. While the exact number and identities of The Class
26   members are unknown to Plaintiff at this time and can only be ascertained
27   through appropriate discovery, Plaintiff is informed and believes and thereon
28   alleges that The Classes includes thousands of members. Plaintiff alleges that


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                                7
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 8 of 13




 1   The Class members may be ascertained by the records maintained by Defendant.
 2         41.   Plaintiff and members of The ATDS Call Class, The ATDS Call
 3   Revocation Class were harmed by the acts of Defendant in at least the following
 4   ways: Defendant illegally contacted Plaintiff and ATDS Call Class and ATDS
 5   Call Revocation Class members via their cellular telephones thereby causing
 6   Plaintiff and ATDS Call Class and ATDS Call Revocation Class members to
 7   incur certain charges or reduced telephone time for which Plaintiff and ATDS
 8   Call Class and ATDS Call Revocation Class members had previously paid by
 9   having to retrieve or administer messages left by Defendant during those illegal
10   calls, and invading the privacy of said Plaintiff and ATDS Call Class and ATDS
11   Call Revocation Class members.
12         42.   Common questions of fact and law exist as to all members of The
13   ATDS Call Class which predominate over any questions affecting only individual
14   members of The ATDS Call Class. These common legal and factual questions,
15   which do not vary between ATDS Call Class members, and which may be
16   determined without reference to the individual circumstances of any ATDS Call
17   Class members, include, but are not limited to, the following:
18               a. Whether, within the four years prior to the filing of this
19                   Complaint, Defendant made any telemarketing/solicitation call
20                   (other than a call made for emergency purposes or made with the
21                   prior express consent of the called party) to a ATDS Call Class
22                   member using any automatic telephone dialing system or any
23                   artificial or prerecorded voice to any telephone number assigned
24                   to a cellular telephone service;
25               b. Whether Plaintiff and the ATDS Call Class members were
26                   damaged thereby, and the extent of damages for such violation;
27                   and
28               c. Whether Defendant should be enjoined from engaging in such


                     SECOND AMENDED CLASS ACTION COMPLAINT
                                              8
             Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 9 of 13




 1                   conduct in the future.
 2         43.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 5   claims that are typical of The ATDS Call Class.
 6         44.    Common questions of fact and law exist as to all members of The
 7   ATDS Call Revocation Class which predominate over any questions affecting
 8   only individual members of The ATDS Call Revocation Class. These common
 9   legal and factual questions, which do not vary between ATDS Call Revocation
10   Class members, and which may be determined without reference to the individual
11   circumstances of any ATDS Call Revocation Class members, include, but are not
12   limited to, the following:
13                a. Whether, within the four years prior to the filing of this
14                   Complaint, Defendant made any telemarketing/solicitation call
15                   (other than a call made for emergency purposes or made with the
16                   prior express consent of the called party) to an ATDS Call
17                   Revocation Class member, who had revoked any prior express
18                   consent to be called using an ATDS, using any automatic
19                   telephone dialing system or any artificial or prerecorded voice to
20                   any telephone number assigned to a cellular telephone service;
21                b. Whether Plaintiff and the ATDS Call Revocation Class members
22                   were damaged thereby, and the extent of damages for such
23                   violation; and
24                c. Whether Defendant should be enjoined from engaging in such
25                   conduct in the future.
26         45.    As a person that received numerous telemarketing/solicitation calls
27   from Defendant using an automatic telephone dialing system or an artificial or
28   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                              9
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 10 of 13




 1   is asserting claims that are typical of The ATDS Call Revocation Class.
 2         46.
 3         47.    Plaintiff will fairly and adequately protect the interests of the
 4   members of The Classes. Plaintiff has retained attorneys experienced in the
 5   prosecution of class actions.
 6         48.    A class action is superior to other available methods of fair and
 7   efficient adjudication of this controversy, since individual litigation of the claims
 8   of all Classes members is impracticable. Even if every Class member could
 9   afford individual litigation, the court system could not. It would be unduly
10   burdensome to the courts in which individual litigation of numerous issues would
11   proceed. Individualized litigation would also present the potential for varying,
12   inconsistent, or contradictory judgments and would magnify the delay and
13   expense to all parties and to the court system resulting from multiple trials of the
14   same complex factual issues. By contrast, the conduct of this action as a class
15   action presents fewer management difficulties, conserves the resources of the
16   parties and of the court system, and protects the rights of each Class member.
17         49.    The prosecution of separate actions by individual Class members
18   would create a risk of adjudications with respect to them that would, as a practical
19   matter, be dispositive of the interests of the other Class members not parties to
20   such adjudications or that would substantially impair or impede the ability of such
21   non-party Class members to protect their interests.
22         50.    Defendant has acted or refused to act in respects generally applicable
23   to The Classes, thereby making appropriate final and injunctive relief with regard
24   to the members of the Classes as a whole.
25   ///
26   ///
27   ///
28   ///


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                              10
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 11 of 13




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(b).
 4                             On Behalf of the ATDS Class
 5         51.    Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth in the paragraphs above.
 7         52.    The foregoing acts and omissions of Defendant constitutes numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
10   particular 47 U.S.C. § 227 (b)(1)(A).
11         53.    As a result of Defendant’s negligent violations of 47 U.S.C. §
12   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
13   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14   227(b)(3)(B).
15         54.    Plaintiff and the ATDS Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                           SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                           Act
20                                   47 U.S.C. §227(b)
21                             On Behalf of the ATDS Class
22         55.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth in the paragraphs above.
24         56.    The foregoing acts and omissions of Defendant constitutes numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
27   and in particular 47 U.S.C. § 227 (b)(1)(A).
28         57.    As a result of Defendant’s knowing and/or willful violations of 47


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                              11
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 12 of 13




 1   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 2   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 3   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4         58.    Plaintiff and the Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                                PRAYER FOR RELIEF
 7    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                   47 U.S.C. §227(b)
11               • As a result of Defendant’s negligent violations of 47 U.S.C.
12                §227(b)(1), Plaintiff and the ATDS Class members are entitled to
13                and request $500 in statutory damages, for each and every violation,
14                pursuant to 47 U.S.C. 227(b)(3)(B).
15               • Any and all other relief that the Court deems just and proper.
16                           SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                           Act
19                                   47 U.S.C. §227(b)
20               • As a result of Defendant’s willful and/or knowing violations of 47
21                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
22                entitled to and request treble damages, as provided by statute, up to
23                $1,500, for each and every violation, pursuant to 47 U.S.C.
24                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
25               • Any and all other relief that the Court deems just and proper.
26   ///
27   ///
28   ///


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                              12
            Case 2:20-cv-00112-MTL Document 30 Filed 09/18/20 Page 13 of 13




 1                                    JURY DEMAND
 2         59.    Pursuant to the Seventh Amendment to the Constitution of the
 3   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5         Respectfully Submitted this 18th Day of September, 2020.
 6
 7                                    Kazerouni Law Group, APC
 8
                                      By: /s/ Ryan L. McBride
 9                                           Ryan L. McBride, Esq.
10
                                      Counsel for Plaintiff and the Proposed Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                      SECOND AMENDED CLASS ACTION COMPLAINT
                                               13
